Name: Commission Regulation (EU) NoÃ 98/2011 of 3Ã February 2011 amending for the 144th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: international affairs;  civil law;  Asia and Oceania;  politics and public safety
 Date Published: nan

 4.2.2011 EN Official Journal of the European Union L 30/29 COMMISSION REGULATION (EU) No 98/2011 of 3 February 2011 amending for the 144th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Articles 7(1)(a) and 7a(5) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 17 January 2011 the Sanctions Committee of the United Nations Security Council decided to amend the identifying data concerning one natural person on its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 22 January 2011 the Sanctions Committee of the United Nations Security Council decided to remove two natural persons from that list. (3) Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 2011. For the Commission Catherine ASHTON Vice-President (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Natural persons are deleted: (a) Ali Mohamed Abdul Aziz Al Zarani Al Fakhiri (alias Ibn Al-Shaykh Al-Libi). Address: Ajdabiya, Libya. Date of birth: 1963. Other information: (a) Married to Aliya al Adnan (Syrian national), (b) Apprehended in 2001. (b) Joko Pitono (alias (a) Joko Pitoyo, (b) Joko Pintono, (c) Dulmatin, (d) Dul Matin, (e) Abdul Martin, (f) Abdul Matin, (g) Amar Umar, (h) Amar Usman, (i) Anar Usman, (j) Djoko Supriyanto, (k) Jak Imron, (l) Muktamar, (m) Novarianto, (n) Topel). Date of birth: (a) 16.6.1970, (b) 6.6.1970. Place of birth: Petarukan village, Pemalang, Central Java, Indonesia. Nationality: Indonesian. (2) The entry Tufail, Mohammed (aka Tufail, S.M.; aka Tufail, Sheik Mohammed); nationality: Pakistani shall be replaced by the following: Mohammed Tufail (alias (a) Tufail, S.M., (b) Tufail, Sheik Mohammed). Date of birth: 5.5.1930. Nationality: Pakistani. Other information: Served as a director of Ummah Tameer e-Nau (UTN). Date of designation referred to in Article 2a(4)(b): 24.12.2001.